DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 21-25, 27-35, and 37-40 are currently pending in this application.
	Claims 21, 27, 31, and 37 are amended as filed on 12/03/2020.
	Claims 26 and 36 are canceled as filed on 12/03/2020.
Claims 41-42 are new as filed on 12/03/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 27-35, and 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kiess et al. (Pre-Grant Publication No. US 2017/0371717 A1), hereinafter Kiess, in view of Chou et al. (Pre-Grant Publication No. US 2019/0334777 A1), hereinafter Chou.

2.	With respect to claims 21 and 31, Kiess taught a method, comprising: receiving, 
by a network functions virtualization orchestrator (NVFO) device (0033, lines 8-10) from a requesting device, an instantiation request of a network service (NS) (0022, lines 1-2, where the resource allocation request is a to the system management for instantiating the resources, such that the network service is provided.  Accordingly, the instantiation can be seen in 0040, lines 1-6, where the virtual deployment is the VNF instance in accordance with 0044, lines 1-4), wherein the instantiation request comprises affinity information (0022, lines 1-2), and wherein the affinity information indicates affinity or anti-affinity between a virtualized network function (VNF) instance of the NS and an existing VNF instance (0030, lines 1-4 & 0031, lines 1-9.  See also, 0013 that shows the VM instance to VM instance affinity); and managing by the network device, the NS according to the affinity information (0030, lines 1-4 & 0031, lines 1-9, where the devices are managed).
	However, Kiess did not explicitly state that the requesting device was an operations support system or business support system (OSS/BSS).  On the other hand, Chou did teach that the requesting device was an operations support system or business support system (OSS/BSS) (0036, where the VNF templates are part of the operations support system).  Both of the systems of Kiess and Chou are directed towards managing virtualized network functions and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of 

3.	With respect to claims 27 and 37, Kiess taught a method, comprising: obtaining, by a requesting device, affinity information (0022, lines 1-2), wherein the affinity information indicates affinity or anti-affinity between a virtualized network function (VNF) instance of the NS and an existing VNF instance (0030, lines 1-4 & 0031, lines 1-9.  See also, 0013 that shows the VM instance to VM instance affinity); and managing by the NFVO device, the NS according to the affinity information (0030, lines 1-4 & 0031, lines 1-9, where the devices are managed); and sending by the requesting device an instantiation request of the NS to a NFVO device, wherein the instantiation request comprises the affinity information (0022, lines 1-2, where the resource allocation request is a to the system management for instantiating the resources, such that the network service is provided.  Accordingly, the instantiation can be seen in 0040, lines 1-6, where the virtual deployment is the VNF instance in accordance with 0044, lines 1-4).
	However, Kiess did not explicitly state that the requesting device was an operations support system or business support system (OSS/BSS).  On the other hand, Chou did teach that the requesting device was an operations support system or business support system (OSS/BSS) (0036, where the VNF templates are part of the operations support system).  Both of the systems of Kiess and Chou are directed towards managing virtualized network functions and therefore, it would have been 

4.	As for claims 22, 28, 32, and 38, it is rejected on the same basis as claims 21, 27, 31, and 38 (respectively).  In addition, Kiess taught wherein: the affinity information is a second affinity rule, wherein the second affinity rule comprises at least one of rule indication information, an affinity object identifier, or scope indication information (0083, lines 1-8, where the virtualized resources in the data center are target objects).

5.	As for claims 23 and 33, they are rejected on the same basis as claims 22 and 32 (respectively).  In addition, Kiess taught wherein the rule indication information indicates that the second affinity rule is an affinity rule or an anti-affinity rule (0083, lines 1-8, where this, at least, teaches the affinity limitation).

6.	As for claims 24, 29, 34, and 39, it is rejected on the same basis as claims 22, 28, 32, and 38 (respectively).  In addition, Chou taught wherein the affinity object identifier identifies an action object of the second affinity rule, and the affinity object identifier comprises an identifier of the existing VNF instance and an identifier of a virtualized network function descriptor (VNFD) (0036, lines 1-8, where this, at least, 

7.	As for claims 25, 30, 35, and 40, it is rejected on the same basis as claims 22, 28, 32, and 38 (respectively).  In addition, Kiess taught wherein the scope indication information indicates an applicable scope of the second affinity rule (0120, lines 1-15, where, at least, the scale teaches the scope limitation).

8.	As for claims 26 and 36, they are rejected on the same basis as claims 21 and 31 (respectively).  In addition, Kiess taught determining, by the NFVO device according to the affinity information, a third affinity rule comprising management information for managing the NS; deploying, by the NFVO device, the NS according to the third affinity rule (0083, lines 1-8, where the process is dynamic so there are multiple rules); determining, by the NFVO device, a fourth affinity rule of a corresponding virtual resource according to the third affinity rule; and configuring, by the NFVO device, according to the fourth affinity rule of the virtual resource, a first virtual resource for deploying the NS (0083, lines 1-8, where the process is dynamic so there are multiple rules, and under broadest reasonable interpretation, the fourth rule, coming according to the third rule is taught that the affinity information contains rules, as opposed to a singular rule.  Thus, a third rule could be apply constraint 1 at data center and the second rule could be apply constraint 2 at data center).

.

Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive.

10.	The applicant argues on page 8 that “The tenant-affinity can be described only based on a tenant granularity. In other words, every tenant has the same affinity policy. This has a limitation to some extent. According to the amended claim 21, the affinity information may be based on a VNF instance granularity.”  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., being based on VNF instance granularity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Kiess discloses NFVO sends the tenant-affinity to VIM in a policy creation request, wherein the policy creation request is just used to create or upload a policy to the VIM. Kiess fails to disclose that the policy creation request is used to request for instantiation of a network service.”  However, it can be seen in 0022 that the affinity is used in the resource allocation and 0040, shows that the resource allocation is part of the instantiation of a virtualized deployment, which is part of the VNF instance creation in accordance with 0044.

12.	The applicant also argues on page 8 that “Kiess does not disclose the affinity information between a VNF instance to be deployed and an existing VNF instance. Further. Kiess can also not implement flexible deployment of a VNF instance with an existing VNF instance by adding the affinity information in the instantiation request.”  However, 0022, lines 1-5 and 0040 explicitly states that the affinity information is deployed on the instantiation of one resource based on parameters associated with another resource.  Accordingly, 0044 shows that the resources are VNF instances.  Likewise, implementing the flexible deployment either constitutes a limitation that is not claimed (similar to paragraph 10 above) or represents the intended results of the system.  In either case, the argument is considered non-responsive to the claims at hand.

13.	The applicant argues on page 9 that, with respect to Kiess, “the resource allocation request is used to request for allocating virtual resource for virtual network functions. However, the instantiation request in claim 21 is used to request for instantiation of a network service. Furthermore, the resource allocation request is sent from the entity responsible for the management of virtual network functions (such as NVFO or VNFM) to a VIM, but not sent from an OSS/BSS to a NFVO (See para [0039], [0080],and [0114] to [0116]). For at least the reason discussed above, Kiess does not teach or suggest “receiving...from an operations support system or business support system (OSS/BSS), an instantiation request of a network service”.
	However, 1) 0040 shows that the requested resource allocation (of 0022) was an instantiation request for the VNF instance (0044),  0080 shows that the resource allocation is part of the VNF instantiation, and 0002 shows that the VNF is a network communication service.  Thus, the limitations are shown.  Furthermore, Kiess was not utilized to teach the the steps of receiving from the OSS/BSS and etc..  The Chou referenced was applied under 35 U.S.C. 103 to show the OSS/BSS teachings (for example, in paragraph 0036 as claimed above).  Thus, the limitations have been shown.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Mladin et al. (Pre-Grant Publication No. US 2019/0238425 A1).
	(b)  Li et al. (Pre-Grant Publication No. US 2017/0289270 A1).
	(c)  Lee et al. (Pre-Grant Publication No. US 2017/0141944 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH L GREENE/Primary Examiner, Art Unit 2452